Judgment, Supreme Court, New York County (John Bradley, J.), rendered October 26, 1999, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life, unanimously modified, on the law, to the extent of vacating the persistent felony offender adjudication and sentence and remanding the matter for further proceedings as to resentencing, and otherwise affirmed.
After a thorough hearing, the court properly denied defendant’s motion to withdraw his plea. There is no basis upon which to disturb the court’s determinations concerning credibility. Defendant’s unsubstantiated claims of mental incapacity at the time of his plea, based on his brother’s death and his alleged medication, were belied by the transcript of defendant’s lucid allocution and the court’s own recollection (see, People v Clarke, 251 AD2d 7; People v Bermudez, 228 AD2d 237, lv denied 89 NY2d 919). Defendant’s remaining claims were properly discredited by the court.
As the People commendably concede, the matter must be remanded for resentencing since defendant was only permitted an opportunity to controvert one of his two prior violent felony offenses. Concur — Sullivan, P. J., Williams, Ellerin, Lerner and Saxe, JJ.